Davis, J.
The judgment being of record, and the money to be credited thereon having been paid into the office, the plaintiff in law was fixed with a knowledge of the facts in *414relation to which the alleged false and fraudulent representations were made, and if the plaintiff's complaint were true, it seems by no means certain that he would be entitled to recover, but the allegations were denied, and we infer from the charge of his Honor that it was a controverted •question whether there was more money in the clerk’s office than would repay the defendant the amount he had paid the plaintiff. ' .
We have no statement of the evidence, but the case states that there was no exception to it, and we can see no error in the charge of his Honor, which as set out, is brief, and we must assume, was warranted by the evidence. The burden was upon the plaintiff, and it is certain that there was no erroneous proposition of the law contained in the charge.
The appellant “assigned as ground of appeal a general •exception to the charge of the presiding Judge to the jury.”
When we say this will not do, we are but abbreviating what has often been said by this Court. Bost v. Bost, 87 N. C., 481, and many other cases. There is no error.
No error. Affirmed.